UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                     )
                                               )
                      Plaintiff,               )
                                               )
               v.                              )   Criminal Case No. 02-371 (RJL)
                                               )
 GREGORY JACKSON,                              )
                                               )
                      Defendant.               )                       FILED
                                         P- . . -
                           MEMORANDUM ORDER
                                                                      MAY 0 5 2009
                                                                 NANCY MAYER WHITTINGTON, CLERK
                             (May ~, 2009) [#95]                       U.S. DISTRICT COURT


       On July 22, 2008, defendant Gregory Jackson moved to vacate, set aside, or

correct his sentence pursuant to 28 U.S.c. § 2255. ([Dkt. #88].) Defendant sought

an order vacating his conviction on account of ineffective assistance of counselor,

alternatively, relief on account of an alleged discrepancy between this Court's oral

pronouncement at the sentencing hearing and the Judgment. On February 9,2009,

this Court denied defendant's motion, finding that defendant's ineffective

assistance of counsel claim failed for lack of prejudice and defendant's sentence

discrepancy claim was without merit. (Mem. Op. & Order, Feb. 9, 2009 [Dkt.

#92].) Presently before the Court is defendant's Motion for a Certificate of

Appealability ("COA").

       A COA may issue only if the applicant "has made a substantial showing of

the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). The applicant must

show "that reasonable jurists could debate whether (or, for that matter, agree that)



                                          1
the petition should have been resolved in a different manner or that the issues

presented were 'adequate to deserve encouragement to proceed further.'" Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (citing and quoting Barefoot v. Estelle, 463

U.S. 880, 893 & n.4 (1983». Because reasonable jurists could not find it

debatable that defendant Jackson's ineffective assistance of counsel claim fails for

lack of prejudice, it is hereby

       ORDERED that defendant's motion for a certificate of appealability is

DENIED.




                                         2